Name: Commission Regulation (EEC) No 537/83 of 8 March 1983 amending Regulation (EEC) No 1913/69 and (EEC) No 2042/75 as regards the granting of export refunds and export licences for cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 63/ 10 Official Journal of the European Communities 9 . 3 . 83 COMMISSION REGULATION (EEC) No 537/83 of 8 March 1983 amending Regulation (EEC) No 1913/69 and (EEC) No 2042/75 as regards the granting of export refunds and export licences for cereal-based compound feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Articles 12 (2), 16 (6) and 24 thereof, laid down when the refunds are fixed, so that the Commission may administer the measures relating to exports with greater efficiency ; whereas , consequently, the said Article should be amended so as to provide for such a breakdown ; Whereas, to make possible the said breakdown, provi ­ sion should also be made so that the necessary data appear both on the application and on the export licences ; whereas an appropriate amendment should be made to Article 5 of Council Regulation (EEC) No 2042/75 of 25 July 1975 on special detailed rules for the application of the system of import and export licences for cereals and rice (7), as last amended by Regulation (EEC) No 189/83 (8) ; Whereas the Annex to Regulation (EEC) No 1913/69 specifies the factors for the adjustment of the export refund fixed in advance ; whereas the said Annex should be amended so that the classifications used for the fixing of refunds are also used where the cereal content is concerned and so that the coefficients are a more appropriate reflection of the cereal products content of the various compound feedingstuffs ; Whereas it should be provided that this amendment, in the interests of traders, may be deferred in the case of refunds fixed in advance before the entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , Having regard to Council Regulation (EEC) No 2743/75 of 29 October 1975 on the system to be applied to cereal-based compound feedingstuffs (3), as last amended by Regulation (EEC) No 2560/77 (4), and in particular Article 7 (5) thereof, Whereas Article 1 of Commission Regulation (EEC) No 1913/69 of 29 September 1969 on the granting and the advance fixing of the export refund on cereal ­ based compound feedingstuffs ( 5), as last amended by Regulation (EEC) No 3102/80 (6), specifies the main factors to be taken into account when refunds are fixed for cereal-based compound feedingstuffs ; whereas experience has shown that a factor not specified in the said Article must be taken into account when refunds are fixed for cereal-based compound feedingstuffs , namely the average of the refunds granted on the most commonly used basic cereals , adjusted on the basis of the threshold price in force during the month of exportation ; whereas , consequently, the said Article should be amended so as to mention this factor ; HAS ADOPTED THIS REGULATION : Whereas Article 4 of Regulation (EEC) No 1913/69 provides that certain particulars relating to the licences issued should be communicated by the Member States to the Commission ; whereas these particulars must be broken down according to the specific requirements Article 1 Regulation (EEC) No 1913 /69 is hereby amended as follows :(') OJ No L 281 , 1 . 11 . 1975, p. 1 .( 2) OJ No L 164, 14 . 6 . 1982, p. 1 . ( ?) OJ No L 281 , 1 . 11 . 1975 , p. 60 . ( «) OJ No L 303 , 28 . 11 . 1977, p. 1 .I s) OJ No L 246, 30 . 9 . 1969 , p. 11 . 0 OJ No L 213 , 11 . 8 . 1975, p. 5 . 8 OJ No L 25, 27 . 1 . 1983 , p. 16 .(6) OJ No L 324, 29 . 11 . 1980, p . 60 . 9 . 3 . 83 Official Journal of the European Communities No L 63/ 11 1 . The text of Article 1 is replaced by the following : 'ANNEX Adjustment of the export refund fixed in advance 'Article I During a given month , the export refund which may be granted on cereal-based compound feeding ­ stuffs shall be fixed per tonne , with particular reference to : Cereal products content (') (by weight) Coefficient 1 2 Not more than 5 % 0 More than 5 % but not more than 10 % 0,055 More than 10 % but not more than 20 % 0,11 More than 20 % but not more than 30 % 0,22 More than 30 % but not more than 40 % 0,33 More than 40 % but not more than 50 % 0,44 More than 50 % but not more than 60 % 0,55 More than 60 % but not more than 70 % 0,66 More than 70 % 0,72 (') Products falling within Chapter 10 and heading Nos 1 1.01 and 1 1.02 (excluding subheading 1 1.02 G) of the Common Customs Tariff shall be considered as cereal products .' (a) the average of the refunds granted during the previous month for the most commonly used basic cereals , adjusted on the basis of the threshold price for these cereals in force during the current month ; (b) the average of the maize levies , calculated for the first 25 days of the previous month and adjusted on the basis of the threshold price for maize in force during the current month ; (c) the cereal content of the feedingstuff concerned ; (d) outlets and conditions of sale for the products in question on the world market ; (e) the need to avoid disturbances on the Commu ­ nity market ; (f) the economic aspect of the exports concerned .' Article 2 Article 5 of Regulation (EEC) No 2042/75 is hereby replaced by the following : 'Article 5 2. Article 4 (3) is replaced by the following : '3 . The particulars referred to in paragraphs 1 and 2 shall be broken down : 1 . For products falling within subheadings 11.01 E or 11.02 A V of the Common Customs Tariff, the applicant may, in his application for an export licence , indicate products falling under two conti ­ guous subdivisions of either of these subheadings . The two subdivisions indicated on the application shall appear on the export licence .  in the case of import licences, by distinguishing between the cereal-based feedingstuff falling under different subheadings of the Common Customs Tariff,  in the case of export licences, by distinguishing between cereal-based feedingstuffs according to their cereal product content, account being taken of the scale laid down in the nomencla ­ ture section of the Annex to the Regulation fixing the refunds for the current month .' 2 . For products falling within subheading 23.07 B I of the Common Customs Tariff and containing less than 50 % by weight of milk products, the application for an export licence shall contain :  in section 7, the description of the product and its cereal content in conformity with the speci ­ fication and the scale laid down in the nomen ­ clature section of the Annex to the Regulation fixing the refunds for the month in which the application is made ,3 . The Annex is replaced by the following : No L 63/ 12 Official Journal of the European Communities 9 . 3 . 83  in section 8 , the reference : ex 23:07 B I". The application may contain in section 7 two contiguous subdivisions among those in the scale referred to in the first indent of the preceding subparagraph . The details in the application shall appear on the export licence .' Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the Eu ropea n Commun ities. At request of the applicant, the provisions of point 3 of Article 1 shall not apply, in the case of refunds fixed in advance before the entry into force of its Regulation , to the adjustment made on the basis of the maize threshold price . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 March 1983 . For the Commission Poul DALSAGER Member of the Commission